Citation Nr: 0916597	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-40 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
porokeratosis.

2.  Entitlement to service connection for bilateral plantar 
flexed metatarsal.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from July 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).

This appeal was previously before the Board in February 2008.  
In addition to the issues noted on the first page of this 
decision, claims for service connection for hearing loss and 
tinnitus were also on appeal.  The Board remanded all issues 
to the RO for further development.  Subsequently, entitlement 
to service connection for hearing loss and tinnitus was 
granted in a December 2008 rating decision.  This represents 
a complete grant of the benefits sought on appeal for those 
issues.  The remaining two issues have been returned to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  There is no in-service injury or disease, including 
porokeratosis, no chronic symptoms in service, and no 
continuous symptoms of porokeratosis after service.  

2.  There is no in-service injury or disease, including 
plantar flexed metatarsal, no chronic symptoms in service, 
and no continuous symptoms of plantar flexed metatarsal after 
service.  


CONCLUSIONS OF LAW

1.  Bilateral porokeratosis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Bilateral plantar flexed metatarsal was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board notes that 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  38 C.F.R. 
§ 3.159 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, because the 
service connection claims are being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  As noted in 
the February 2008 remand, the initial VCAA letter provided to 
the Veteran failed to notify him of the evidence required to 
support a claim for service connection.  The RO has taken 
steps to remedy the lack of preadjudication VCAA notice.  The 
Veteran was provided with VCAA notice by a letter dated March 
2008.  This letter told the Veteran what evidence was needed 
to substantiate the claims for service connection for his 
disabilities of the feet.  The Veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  Although Veteran status was not 
discussed, such status has already been established and is 
not in dispute.  The March 2008 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in February 
2009, after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  Therefore, the Board 
concludes that the duty to notify has been met.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board further concludes that the duty to assist the Veteran 
has also been met.  All private medical records and VA 
records identified by the Veteran have been obtained.  The 
Veteran declined his right to a hearing.  Both the Veteran 
and his spouse have submitted statements in support of the 
Veteran's claims.  

Although the Veteran has not been afforded a VA examination 
of his disabilities, the Board finds that such an examination 
is not required.  In reaching this decision, the Board notes 
that, under the VCAA, VA is obliged to provide a medical 
examination when the record contains (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   In this Veteran's case, 
a VA medical examination is not required because the Board 
finds there is no in-service injury, disease, or event in 
service to which current disabilities could be related.  

In addition, because the weight of the evidence shows that 
the Veteran's symptoms were not chronic in service or 
continuous after service separation, there is no factual 
basis upon which a medical opinion could relate the current 
disorders to service.  While a veteran's reports of a 
continuity of symptomatology may in some instances satisfy 
the requirement for evidence that the claimed disability may 
be related to service, in this case the reports of continuity 
of symptomatology from the Veteran and his wife are 
contradicted and outweighed by the other lay and medical 
evidence of record.  That being the case, a VA examination is 
not required in this case.  As there is no indication that 
there is any outstanding evidence that is relevant to the 
Veteran's claims, the Board may proceed with adjudication of 
his appeals.  

Service Connection

The Veteran contends that he has developed bilateral 
porokeratosis and bilateral plantar flexed metatarsal as a 
result of active service.  He argues that these disabilities 
were both incurred due to the running and training he was 
required to perform in basic training and afterwards, and the 
poor fitting boots without arch support that he had to wear 
for this running and training.  The Veteran states that began 
to experience foot pain and a build up of calluses during 
service, but that he did not report the pain and trimmed the 
calluses on his own in order to complete basic training and 
to not appear to be a complainer.  He adds that his discharge 
examination was very superficial and hurried because it was 
conducted the weekend of the 4th of July, so that neither of 
these disabilities were noted.  The Veteran states that both 
of his disabilities have become gradually worse since 
discharge from service.  He apparently did not seek private 
treatment for many years as it was not covered by his 
insurance, but was eventually forced to visit a private 
podiatrist many years after discharge.  

The Veteran's wife submitted a statement that was received in 
April 2008.  She notes that she met the Veteran while they 
were both in the military and that they were married about 
one year after discharge.  She essentially repeats and 
supports the contentions of the Veteran described above 
regarding his claimed disabilities of the feet, including in-
service foot pain and sore feet, flat feet, bruised feet, and 
they had spent money to treat the feet since service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disorder may 
be service connected if the evidence of record, regardless of 
its date, shows that the veteran had a chronic disorder in 
service or during an applicable presumptive period, and that 
the veteran still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

At this point, the Board notes that, although porokeratosis 
and plantar flexed metatarsal are two distinct disabilities, 
both of these disabilities affect the feet, and the Veteran 
contends that they were both the result of the same etiology.  
Therefore, the Board will address these disabilities 
together.  

After a review of the evidence, the Board finds that there is 
no in-service injury or disease of the feet, including 
porokeratosis and plantar flexed metatarsal, and including no 
chronic symptoms in service.  The Veteran's service treatment 
records are negative for complaints or treatment of a foot 
disability.  He was afforded an examination in preparation 
for his separation from service in April 1979, at which time 
his feet were found to be normal.  He did not receive an 
additional examination prior to his discharge in July 1979, 
but he did sign a statement dated July 4, 1979 that there had 
been no change in his medical condition. 

The Board notes the Veteran's and his wife's statements to 
the effect that he first experienced foot pain in service and 
that he first self treated his calluses during service; 
however, such assertions are outweighed by the Veteran's own 
contemporaneous in-service reports of histories, including 
denial of foot problems at service separation, and the 
service treatment records that are negative for treatment or 
diagnoses of porokeratosis or plantar flexed metatarsal.  
Although the Veteran now contends that he did not report his 
problems during service in order to make it through basic 
training and to maintain his professional reputation, to 
believe this recent statement that is made in support of a 
compensation claim would require a conclusion that the 
Veteran was dishonest about his report of symptoms in 
service.  The Veteran's recent assertions of chronic foot 
problems in service is also inconsistent with the fact that 
when he enlisted in the National Guard, notably, only two 
months after discharge, he specifically denied having foot 
trouble and his feet were again found to be normal.

With regard to the Veteran's contention that his 1979 service 
discharge examination was only superficial because it was 
conducted on the same weekend as the 4th of July, the Board 
notes that the Veteran is attempting to recall events that 
occurred nearly 30 years ago.  While he accurately recalls 
being discharged the weekend of July 4, 1979, he is mistaken 
in the belief that he underwent his separation examination at 
that time.  All the Veteran did on July 4, 1979 was to sign a 
form stating that there had been no change in his medical 
condition.  Instead, his separation examination was actually 
conducted three months earlier in April 1979, at which time 
his feet were found to be normal.  The box for the name and 
signature of the physician on the examination report is 
signed by a captain, who was presumably a medical doctor, so 
there is no reason to find that the examiner was rushed or 
lacking in medical skill.  The Board also notes that as this 
examination was conducted at the end of the Veteran's 
military career but not during a rushed holiday weekend, 
there was no longer any reason for him to withhold his 
claimed foot complaints.

The Board also finds that there were no continuous symptoms 
of porokeratosis or plantar flexed metatarsals after service.  
The post-service medical records include a September 1979 
Report of Medical Examination afforded the Veteran in 
conjunction with his enlistment in the National Guard.  His 
feet were found to be normal.  A Report of Medical History 
was also completed by the Veteran in September 1979, at which 
time he answered "no" to a history or complaints of foot 
trouble.  

The only post-service medical evidence of the Veteran's foot 
disabilities are records from Dr. G. dated 2002 and 2003, 
which are, notably, over 20 years after service separation in 
1979.  These post-service medical records do not include any 
mention of service, chronic or continuous foot symptoms since 
service, or any other history of foot problems.  These 
records indicate only that the Veteran was being seen at the 
present (March 2002) for current complaints of bilateral foot 
pain.  A deep nucleated porokeratosis beneath the metatarsal 
phalangeal joints was noted, which the Veteran had been 
trimming himself.  A July 2002 letter from Dr. G. states that 
the Veteran was to receive prescription orthotics for chronic 
forefoot pain relative to plantar flexed metatarsals and 
subsequent reactive nucleated hyperkeratosis.  The orthotics 
were needed to control weight bearing pressure from the 
fourth metatarsal phalangeal joints and prevent the need for 
surgical corrections.  Treatment records received from Dr. G. 
indicate the orthotics were dispensed to the Veteran in 
August 2002.  The Veteran was last seen in February 2003, at 
which time his feet were sore.  

In this case, the reports of continuity of symptomatology 
from the Veteran and his wife are contradicted by both the 
service separation examination history and findings, the 
September 1979 entrance examination for the National Guard 
conducted two months after discharge from service, including 
the Veteran's own reply of "no" to a history of foot trouble, 
and the absence of any history of long-standing foot trouble 
reference in post-service private treatment records beginning 
in 2002.  For the reasons noted above, the Board finds that 
the more contemporaneous in-service and immediate post-
service evidence showing no complaints of foot problems and 
clinical findings of normal feet is far more probative than 
the statements of the Veteran and his spouse made between 25 
to 30 years after the fact.  To find otherwise would require 
the Board to infer that the Veteran was not being truthful 
when he denied a history of foot trouble on the September 
1979 Report of Medical History and was not being truthful 
when he denied foot problems to enlist in the National Guard.  
It follows that the preponderance of the evidence is against 
a finding of an injury or disease in service to which a 
current disability may be related, and is against a finding 
that the Veteran's foot symptoms were continuous since 
service separation.  

Although the records from Dr. G. dated in 2002 and 2003 show 
current diagnoses of the disabilities claimed by the Veteran, 
they do not contain any reference to active service, or even 
note that his disabilities are long standing.  The fact that 
the record does not reflect the Veteran making complaints 
regarding, or seeking treatment for, his disabilities of the 
feet until over 20 years after service, is evidence that 
weighs against the finding of a relationship between that 
condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).  

The Board notes the sincere belief of the Veteran and his 
wife that his disabilities of the feet are both related to 
active service; however, neither the Veteran nor his wife are 
medical professionals, and they are not qualified to express 
a medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The evidence does 
not otherwise reflect a qualified medical opinion that 
relates the Veteran's current disabilities to active service.  
Indeed, the Board finds there is no in-service injury, 
disease, or event in service to which current disabilities 
could be related by competent opinion.  In addition, because 
the weight of the evidence shows that the Veteran's symptoms 
were not chronic in service or continuous after service 
separation, there is no factual basis upon which a medical 
opinion could relate the current disorders to service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	
ORDER

Entitlement to service connection for bilateral porokeratosis 
is denied. 

Entitlement to service connection for bilateral plantar 
flexed metatarsal is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


